Citation Nr: 1017552	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to March 
2001, from September 2001 to December 2002, and again from 
January 2003 to January 2004. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, in which entitlement to TDIU 
was denied.

The  issues of service connection for a back disability to 
include a pinched nerve and of an increased evaluation for 
posttraumatic stress disorder being referred have been raised 
by the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran seeks entitlement to TDIU.  Total disability 
ratings for compensation based on individual unemployability 
may be assigned when the combined schedular rating for the 
service-connected disabilities is less than 100 percent and 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
or, if there are two or more disabilities, there is at least 
one disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  If the above 
percentages are not met, the Veteran's claim may still be 
referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that the Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

Service connection is in effect for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling, effective 
in October 2005, residuals of left ankle sprain, evaluated as 
20 percent disabling, effective in October 2005, retro-
patellar pain syndrome, left knee, evaluated as 10 percent 
disabling, effective in October 2005, and retro-patellar pain 
syndrome, right knee, evaluated as 10 percent disabling, 
effective in October 2005.  His total combined disability 
evaluation is 70 percent, effective in October 2005.  
Therefore, the threshold schedular requirements under the 
criteria are met.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In support of his assertions, the Veteran supplied his work 
history, showing that he last worked full-time in June 2005.  
He provided VA Forms 21-4192 filled out by former employers 
showing he had worked as a blasting laborer from May to June 
2005 and earned $3,380.21, and as a jobsite 
layout/geotechnical driller from June 2005 to December 2005, 
and from January 2006 to May 2006 and earned $9,286.10 and 
$4,907.31, respectively.  These forms show he was terminated 
from his last job for excess absences.  In his substantive 
appeal, the Veteran stated he was still under a doctor's 
care, on medication, and still unable to work.  He reported 
anxiety, panic, stress, inability to be around people, and 
problems with relationships and anger.  He stated he was 
still adjusting to different medications and had been very 
ill the winter before.  He reported fear of the unknown, 
severe left ankle problems, and a pinched nerve in his back 
from airborne operations.  He stated he had to have someone 
to help him cook and shop.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The most recent VA treatment records in the claims file are 
dated in March 2007.  October 2006 mental health entries show 
diagnoses of PTSD and panic disorder with agoraphobia, and 
PTSD and panic disorder versus generalized anxiety disorder 
with Global Assessments of Function (GAFs) measured at 45 and 
at 45-50.  The most recent VA examinations are dated in March 
2006 for Joints and in November 2005 for General Medical and 
Mental Disorders, over four years ago.  

As such, the Board finds that the November 2005 and March 
2006 VA examinations are too remote to accurately determine 
the present severity of the Veteran's service-connected 
disabilities, and the claims file does not contain other, 
more recent evidence wherein the present severity of the 
Veteran's disabilities are described.  Moreover, the record 
lacks a contemporaneous medical opinion as to the Veteran's 
employability.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
VA may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the duty to assist requires remand for a 
thorough and contemporaneous medical examination, and to 
obtain an opinion as to the whether the Veteran's 
service-connected disabilities prevent him from either 
obtaining or retaining employment.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (2009); see Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2007 to the present.


Accordingly, the case is remanded for the following action:

1. Obtain the Veteran's medical records 
from the VA medical facilities in 
Fayetteville, Arkansas for treatment 
received from May 2007 to the present.  
All efforts to obtain these records must 
be documented in the claims folder and 
the VAMC must provide a negative 
response if no records are found.

2.  After the above records are obtained, 
to the extent available, the Veteran must 
be afforded appropriate examinations to 
determine the effects of his service-
connected disabilities have on his 
ability to obtain or maintain employment 
consistent with his education and 
occupational experience.  The claims 
folder must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All necessary special 
studies or tests are to be accomplished.  
The examiner(s) must elicit from the 
Veteran a full work and educational 
history.  Based on a review of the claims 
file, the examination findings, the 
Veteran's statements as to the functional 
effects of his service-connected 
disabilities, and the Veteran's education 
and occupational experience, the 
examiner(s) must provide an opinion as to 
whether the Veteran's service-connected 
disabilities preclude him from securing 
and following substantially gainful 
employment consistent with his education 
and occupational experience, without any 
consideration to his age or to any 
impairment caused by nonservice-connected 
disabilities.  A complete rationale for 
the opinion must be provided.  If the 
above requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
report must be typed.  

The examiners should clearly outline the 
rationale for any opinion expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
entitlement to TDIU, with application of 
all appropriate laws and regulations, 
including consideration of lay 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  If the issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



